Citation Nr: 0947014	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  04-29 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include on a secondary 
basis.

3.  Entitlement to a disability rating in excess of 10 
percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

The Veteran and his spouse presented testimony at a Travel 
Board hearing chaired by the undersigned Veterans Law Judge 
in August 2006.  A transcript of the hearing is associated 
with the claims files.

In December 2006, the Board remanded this case for additional 
evidentiary development.  It has since returned to the Board 
for further appellate action.

The issue of entitlement to service connection for hepatitis 
C is addressed in the Remand that follows the order section 
of this decision.


FINDINGS OF FACT

1.  Degenerative joint disease of the cervical spine was not 
present in service or within one year of service, and is not 
etiologically related to service or service-connected 
disability.  

2.  The Veteran's right ankle disability is manifested by 
limitation of motion that more nearly approximates marked 
than moderate.

CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by active service; its incurrence 
or aggravation during such service may not be presumed, and 
it is not proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  The criteria for a 20 percent disability rating, but not 
higher, for a right ankle disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5271 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice with respect to the disability-
rating and effective-date elements of the claims, by letters 
mailed in June 2003 and March 2006. 

Although the March 2006 letter was mailed after the initial 
adjudication of the claims, following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claims.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of either claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation; while marked limitation of motion of an 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.       §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Burden of Proof 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Degenerative Joint Disease of the Cervical Spine

The Veteran contends that he is entitled to service 
connection for a cervical spine disability, as he believes 
this disability is related to service or service-connected 
disability.  In particular, the Veteran claims this 
disability stems from an in-service motor vehicle accident, 
which resulted in other disabilities, including his right 
elbow disability, for which service connection has been 
granted.  

The Veteran's service treatment records confirm that he was 
involved in a motor vehicle accident in April 1978.  In May 
1978, the Veteran complained of pain radiating down his back 
and thighs, and towards his upper back and scapula.  In 
January 1979, there were more complaints of neck problems and 
an impression of muscle spasm was noted.  The report of the 
Veteran's March 1980 discharge examination, however, lists no 
abnormalities with respect to the neck or cervical spine.

As for post-service medical records, VA outpatient treatment 
records from September 1999 note progressive cervical 
radiculopathy.  In January 2003, problems with vertebrae 6 
and 7 were noted.  An MRI of the cervical spine revealed soft 
disc herniation at C5-6 superimposed by cervical spondylosis, 
right-sided disc herniation at C6-7, and cervical soft disc 
herniation at C7-T1.  In February 2003, degenerative disc 
disease of the cervical spine involving C6-7 and impingement 
by bony spurs was noted.  Cervical radiculopathy was again 
noted in March 2003.

During the Veteran's August 2006 Board hearing, he testified 
that he was involved in a car accident in which he landed on 
his head, neck, and shoulders.  He claimed he was put in a 
neck brace shortly after the accident and put on a limited 
duty profile for 6 months.  Moreover, the Veteran also stated 
that he injured his neck while playing football in service.  
He also contended that he suffers from a related nerve 
problem going down the right arm.  The Veteran's wife 
testified that the Veteran required daily, constant 
assistance and reported that the Veteran is in almost 
constant pain.  

The Veteran was afforded a VA examination to determine the 
etiology of his cervical spine disability in July 2009.  Upon 
examination, the Veteran reported his in-service motor 
vehicle accident and his progressively worsening pain since 
the accident.  Based upon a review of the Veteran's claims 
files and physical examination findings, the examiner 
concluded that the Veteran's cervical arthritis is less 
likely as not related to his service or any service-connected 
disability.  In support of this conclusion, the examiner 
noted that there were no specific findings regarding the 
mechanism of the Veteran's injury after the car accident and 
no further documentation of any cervical spine disability 
after the accident, including on the separation examination 
report.  Moreover, the examiner noted that there were no 
further complaints in the Veteran's file until 1994.  In sum, 
the examiner found that there was no evidence of chronicity 
of complaints or treatment related to the injury until about 
15 years following the injury.  Additionally, there was no 
documentation of the mechanisms of injury that would likely 
cause residuals that correspond to his current diagnosis.  
The examiner also noted that the Veteran had a post-service 
incident involving an assault that could have contributed to 
his development of arthritis of the cervical spine.

Based on the foregoing evidence, the Board has determined 
that the Veteran is not entitled to service connection for 
his degenerative joint disease of the cervical spine.  
Although the record confirms the Veteran's involvement in a 
car accident in service and complaints of neck pain, there 
was no diagnosis of a cervical spine disability in service or 
notation of this condition on the discharge examination.  
Furthermore, the record contains no corroborating evidence of 
continuity of symptomatology after service, as there is no 
record of complaints or treatment of a neck or cervical spine 
disability until many years after the Veteran's discharge.

Moreover, the opinion of the July 2009 VA examiner was that 
the Veteran's cervical arthritis is less likely than not 
related to his service or any service-connected disability.  
There is no other medical opinion or other competent evidence 
relating any current cervical spine disability to the 
Veteran's active service or service-connected disability.  
While the Veteran might believe that he has arthritis of the 
cervical spine that is etiologically related to his service 
or service-connected disability, his lay opinion concerning 
this matter requiring medical expertise is of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed disability.  In reaching 
this decision, the Board has determined that the benefit-of-
the doubt rule is not applicable to this claim because the 
preponderance of the evidence is against the claim.



Right Ankle

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected right ankle disability.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Veteran was originally granted service connection for a 
right ankle disability in a May 1982 rating decision.  The 
disability was considered noncompensably disabling, and a 
zero percent rating was assigned effective January 4, 1982.  
The Veteran filed the instant claim for an increase in 
October 2003.  He appeals a March 2004 rating decision 
increasing the disability rating to 10 percent, effective 
October 9, 2003. 

In response to his claim for an increased rating, the Veteran 
was afforded a VA examination in January 2004.  At that time, 
the Veteran indicated that his ankle had been giving out on 
him and that he felt as if he were going to fall frequently.  
He also claimed he could not walk great distances.  Upon 
examination, the Veteran complained of pain on attempting 
full dorsiflexion.  He could dorsiflex to 15 degrees and 
plantar flex to 35 degrees.  The Veteran complained of pain 
on attempting any further dorsiflexion.  The examiner 
diagnosed the Veteran as status-post fracture of the right 
ankle with restricted range of motion.

The Veteran was afforded another VA examination in May 2005.  
The Veteran reported having arthritic changes in the right 
ankle joint and described stiffness and achy pains in the 
joint.  There was no history of significant flare-ups.  A 
physical examination revealed tenderness and pain upon 
pressure on the right ankle.  Plantar flexion was to 25 
degrees, and dorsiflexion was to 25 degrees.  There was no 
additional loss of range of motion due to pain, fatigue, 
weakness, or incoordination upon repetitive use.  The 
examiner concluded by diagnosing the Veteran with arthritis.

The record also contains private medical records from the 
Raleigh Orthopedic Rehabilitation Specialists from 2004 and 
2005.  These records indicate the Veteran complained of right 
ankle pain and participated in a physical therapy regime for 
this condition.  In April 2004, it was noted that the Veteran 
had good range of motion, and there was no swelling, warmth, 
erythema, or ecchymosis.  VA outpatient records from the 
period on appeal also evidence continued complaints of right 
ankle pain.

During the Veterans August 2006 Board hearing, he testified 
that doctors had told him he had osteoarthritis of the ankle.  
He stated that his range of motion had become more limited 
and was worsening.  He also noted that he needed a cane for 
assistance with walking and wore an ankle brace.

The Veteran was afforded another VA examination for his ankle 
in July 2009.  The Veteran complained of current joint 
symptoms of instability, giving way, pain, stiffness, 
weakness, incoordination, swelling, and decreased speed of 
joint motion.  He also endorsed having flare-ups of pain 
every 2 to 3 weeks, precipitated by cold weather or prolonged 
standing or walking.  

Upon examination, the Veteran's gait was described as 
antalgic and leaning more on the outer left foot when 
ambulating.  There were signs of abnormal weight bearing, as 
there was increased wear on the outside edge of the heel of 
the Veteran's left shoe.  The examiner also found evidence of 
crepitus, edema, tenderness, pain at rest, weakness, and mild 
instability.  Range of motion resting revealed dorsiflexion 
to 12 degrees, and plantar flexion to 25 degrees.  Upon 
repetitive testing, right dorsiflexion remained to 12 
degrees, while right plantar flexion was limited to 15 
degrees mainly due to pain.  X-ray results revealed a normal 
right ankle.  The examiner concluded by noting an impression 
of degenerative joint disease of the right ankle.  At the 
time of the exam, the Veteran was incarcerated and working as 
the correctional facility's "dorm coordinator," and the 
examiner found that his ankle disability would have moderate 
effects on his ability to perform this position, and that it 
would have a severe impact on daily activities such as chores 
and exercise.

Based on the foregoing evidence, the Board has determined 
that the Veteran is entitled to a 20 percent disability for 
limitation of motion of the ankle, as the functional 
impairment resulting from his disability more nearly 
approximates marked than moderate.  In so finding, the Board 
notes that normal ankle dorsiflexion is from zero to 20 
degrees, and normal ankle plantar flexion is from zero to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II.  Thus, the findings 
of the June 2009 VA examiner establish that the Veteran's 
ankle disability has resulted in a loss of 8 degrees of 
dorsiflexion and 20 degrees of plantar flexion.  Moreover, 
upon repetitive motion, plantar flexion was limited by 
another 10 degrees due to pain.  In addition, the evidence 
reveals that the Veteran requires the use of assistance while 
walking and favors his uninjured left foot.  Thus, the Board 
is satisfied that the Veteran's right ankle disability more 
closely approximates the criteria for a 20 percent rating.  
The Board notes that this is the highest disability rating 
available under Diagnostic Code 5271.  The Board has found no 
other basis to assign a higher rating.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 20 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the 20 percent rating granted herein.  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include on a secondary 
basis, is denied.

An increased rating of 20 percent for a right ankle 
disability is granted, subject to the criteria applicable to 
the payment of monetary benefits.


REMAND

The Veteran contends that he is entitled to service 
connection for hepatitis C as he believes this condition 
stems from exposure to blood during an attack in the 
demilitarized zone of Korea.  According to the Board's 
December 2006 remand instructions, the RO or the Appeals 
Management Center (AMC) was to undertake appropriate 
development to verify the Veteran's involvement, or the 
involvement of his unit in an alleged incident in the 
demilitarized zone of North Korea in 1974 or 1975.  The 
Veteran was to then be afforded a VA examination to determine 
the etiology of his hepatitis C.  The RO or AMC was to 
specifically instruct the examiner as to whether to accept as 
true for purposes of the opinion the Veteran's alleged 
exposure to blood in the incident in Korea.  

The record establishes that while the Veteran was afforded a 
VA examination in July 2009 pertaining to his hepatitis C, 
the AMC did not undertake the appropriate development to 
verify the Veteran's account of blood exposure while serving 
in Korea.  The AMC did send a request to the United States 
Armed Service Center for Research of Unit Records (CURR) for 
information pertaining to the alleged incident in Korea.  
However, it did not include the Veteran's unit of assignment, 
and the CURR request could not be completed.  The AMC then 
requested the Veteran's personnel file, which included the 
Veteran's dates of service in Korea, as well as his unit of 
assignment.  It listed the dates of service from December 
1973 to December 1974 with the 1st Battalion, 15th Field 
Artillery, 2nd Infantry Division.  There is no indication 
from the record that a second CURR request to find the unit 
histories based upon this information from the Veteran's 
personnel files was attempted.

The Court has held that compliance with a remand is not 
discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).  Based on the 
foregoing, the Board has determined that a remand is 
necessary to undertake further development to verify the 
Veteran's account of an attack in Korea.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should take 
appropriate development to verify the 
Veteran's involvement, or the involvement 
of his unit in the alleged incident, 
including submitting details of the 
alleged incident along with the Veteran's 
unit number and dates of service in Korea 
as indicated in his personnel file, to 
CURR.

2.  If the alleged incident is able to be 
verified, the Veteran's claims folders 
should be returned to the examiner who 
performed the July 2009 examiner for his 
opinion as to the etiology of the 
Veteran's hepatitis C.  The examiner is 
asked to specifically state an opinion as 
to whether the Veteran's hepatitis C is 
at least as likely as not (at least a 50 
percent probability) related to exposure 
to blood while in service.  The rationale 
for the opinion should be expressed.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


